UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 15, 2012 TIME WARNER INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-15062 13-4099534 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) One Time Warner Center, New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) 212-484-8000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The final results of voting on each of the matters submitted to a vote of security holders at Time Warner Inc.’s (the “Company”) Annual Meeting of Stockholders held on May 15, 2012 are as follows. For Against Abstentions Broker Non-Votes 1. Election of Directors: James L. Barksdale William P. Barr Jeffrey L. Bewkes Stephen F. Bollenbach Robert C. Clark Mathias Döpfner Jessica P. Einhorn Fred Hassan Kenneth J. Novack Paul D. Wachter Deborah C. Wright Under the Company’s By-laws, each of the directors was elected, having received “for” votes from a majority of the votes duly cast by the holders of the outstanding shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”), with respect to such director. For Against Abstentions 2. Ratification of appointment of Ernst & Young LLP as independent auditors The appointment of Ernst & Young LLP was ratified, having received “for” votes from a majority of the votes duly cast by the holders of Common Stock. For Against Abstentions Broker Non-Votes 3. Advisory vote to approve named executive officer compensation The proposal was approved, on an advisory basis, having received “for” votes from a majority of the votes duly cast by the holders of Common Stock. For Against Abstentions Broker Non-Votes 4. Stockholder proposal regarding shareholder action by written consent Under the Company’s By-laws, the proposal failed, having received “for” votes from less than a majority of the votes duly cast by the holders of Common Stock. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIME WARNER INC. By: /s/ Pascal Desroches Name: Pascal Desroches Title: Senior Vice President and Controller Date:May 21, 2012
